Case 2:20-cr-00121-SPC-NPM Document 52 Filed 05/13/21 Page 1 of 3 PageID 90




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 2:20-cr-121-SPC-MRM

VICTOR HUGO JALAPA-GOMEZ

_________________________________/


                PRELIMINARY ORDER OF FORFEITURE

            Before the Court, pursuant to 18 U.S.C. § 924(d), 28 U.S.C. §

2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal Procedure, is the

United States’ Motion for a Preliminary Order of Forfeiture. (Doc. 51). The

Government seeks forfeiture of an FNH model 509 9mm semi-automatic

pistol (S/N GKS0090353) and eight rounds of Olin-Winchester

ammunition which assets were used by the Defendant during the commission

of the offense charged in the Indictment.

      On April 16, 2021, Defendant Victor Hugo Jalapa-Gomez pleaded guilty

to possession of a firearm and ammunition by an alien illegally or unlawfully

in the United States, in violation of 18 U.S.C. § 922(g)(5) (Doc. 48), and on April

20, 2021, the undersigned United States District Court Judge accepted his plea

and adjudged him guilty of this offense (Doc. 49).
Case 2:20-cr-00121-SPC-NPM Document 52 Filed 05/13/21 Page 2 of 3 PageID 91




      In his plea agreement, Jalapa-Gomez admits to possessing and firing

the previously described firearm and ammunition on August 16, 2020 in Fort

Myers, Florida, and further admits that he knew he was prohibited from

possessing a firearm due to his immigration status. (Doc. 42).

      Defendant Jalapa-Gomez agrees to forfeit any and all assets and

property subject to forfeiture, including the subject firearm and ammunition,

and that the order of forfeiture shall become final at the time it is entered.

      The United States has established the required connection between the

crime of conviction and the assets. Because the United States is entitled to

forfeit the property, the motion is GRANTED. Pursuant to 18 U.S.C. § 924(d),

28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal

Procedure, the assets described above are FORFEITED to the United States

of America for disposition according to law, subject to the provisions of 21

U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c).

      The Court retains jurisdiction to complete the forfeiture and disposition

of the assets sought by the government.

      Accordingly, it is now

      ORDERED:

      The United States’ Motion for Order of Forfeiture (Doc. 51) is

GRANTED.

                                        2
Case 2:20-cr-00121-SPC-NPM Document 52 Filed 05/13/21 Page 3 of 3 PageID 92




     DONE and ORDERED in Fort Myers, Florida, on May 13, 2021.




Copies to:
All Parties/Counsel of Record




                                     3
